

ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement, dated April 7, 2010 (this “Agreement”) is entered
into by and between Call Compliance.com Inc., a New York corporation (the
“Buyer”), and Thomas Joseph Koty, an individual (the “Seller”).


RECITALS:


WHEREAS, the Seller is the owner and developer of software related to
“eLearning” (the “Software”) and certain intellectual property rights associated
with the Software;


WHEREAS, Seller desires to sell all of its assets associated with the Software
to the Buyer and the Buyer desires to purchase such assets from the Seller, all
on the terms and conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual premises and agreements contained
herein, and for other good and valuable consideration, the adequacy and receipt
of which is hereby acknowledged by each of the parties to this Agreement, the
parties agree as follows:


ARTICLE I
Sale and Purchase of Assets


1.1          Sale and Purchase of Assets.  At the Closing, upon the terms and
subject to the conditions set forth in this Agreement, the Seller shall sell,
convey, assign, transfer and deliver to Buyer (or Buyer’s authorized designee),
and the Buyer shall purchase, acquire, accept and take possession of, all of the
Seller’s rights with respect to any of the assets described below (collectively
the “Acquired Assets”), and any variations or deviations thereof, in perpetuity:


(a)           Software-Related Property.  For purposes of this Agreement, the
term “Software” shall include, but shall not be limited to, all object code,
verified source code (all such codes are to be delivered on a compact disc), and
any other documentation thereof as may be reasonably requested by the Buyer,
whether in machine-readable form, programming language or any other language or
symbols and whether stored, encoded, recorded or written on disk, or other media
of any nature and all Intellectual Property therein.


(b)           Intellectual Property, Trade Names and Similar Rights.   All
intellectual property rights, in common law or otherwise, associated with the
Acquired Assets (other than such rights that are contemplated in Section 1.2
below), including, but not limited to, patents, patent applications, patent
rights, trademarks, trademark applications, trade names, service marks, service
mark applications, copyrights, copyright registrations, know-how, franchises,
licenses, trade secrets, proprietary processes, computer programs and other
computer software, technology and formulae, including any and all rights of the
Seller with respect thereto as a licensee (collectively, the “Intellectual
Property Rights”).

 
- 1 -

--------------------------------------------------------------------------------

 


1.2          No Other Assets Sold; Excluded Assets.  The Acquired Assets are the
only assets, properties or rights being conveyed, sold, transferred, assigned
and delivered pursuant to this Agreement.  The Buyer’s rights and title to the
Acquired Assets shall specifically exclude the rights from end users of the
Software who have previously purchased the Software from the Seller for their
own business purposes and not for resale.


1.3          Non-Assumption of Liabilities.  The Acquired Assets will be sold,
conveyed, transferred and assigned to the Buyer on the Closing Date free and
clear of all mortgages, charges, pledges, liens, security interests, claims
encumbrances or restrictions of any kind or nature (collectively, the
“Liens”).  The Buyer shall not assume, accept or undertake any obligations,
duties, debts or liabilities of the Seller of any kind whatsoever pursuant to
this Agreement or otherwise.


1.4          Consideration for the Acquired Assets. In consideration of the
transfer of the Acquired Assets from the Seller to the Buyer and the Seller’s
representations, warranties and agreements hereunder, the Buyer shall issue to
the Seller the following:


(a)           2,750,000 restricted shares (each, a “Share”) of the Compliance
Systems Corporation common stock,; and


(b)           500,000 warrants (each, a “Warrant”) to purchase shares (each, a
“Warrant Share”) of Compliance Systems Corporation Common Stock at a per-Warrant
Share exercise price of $0.05.  The terms, conditions, rights and privileges of
the Warrants are reflected in the warrant certificate, substantially in the form
attached hereto as Exhibit A (the “Warrant Certificate”).


1.5          Closing.  Subject to the terms and conditions contained in this
Agreement, the transfer of the Acquired Assets by Seller to Buyer (the
“Closing”) will take place on the date hereof at the offices of Compliance
Systems Corporation, or at such other time, such other place or in such other
manner as the parties may mutually agree.  The actual date on which the Closing
occurs is herein referred to as the “Closing Date.”


(a)           Buyer’s Obligations at Closing.  At the Closing, the Buyer shall
deliver to Seller the certificate or certificates evidencing the Shares,
registered in the Seller’s name (or in the same of Seller’s authorized
designee), the Warrant Certificate, and any other good and sufficient
instruments of conveyance and transfer as shall be necessary to evidence Buyer's
purchase of the Acquired Assets.

 
- 2 -

--------------------------------------------------------------------------------

 


(b)           Seller’s Obligations at Closing.  At the Closing, the Seller shall
execute and deliver such assignments, bills of sale, endorsements, notices,
assurances and such other instruments of conveyance and transfer as counsel for
Buyer shall reasonably request and as shall be effective to vest in Buyer good
and marketable title to all of the Acquired Assets.  Simultaneously with such
delivery, Seller shall take all such steps as may be necessary to put Buyer in
actual possession and control of the Acquired Assets.   Seller further agrees
that it will at any time, and from time to time after the Closing Date, upon the
reasonable request of Buyer and without additional consideration, do, execute,
acknowledge and deliver, or will cause to be done, executed, acknowledged and
delivered, all such further acts, assignments, transfers, conveyances, powers of
attorney and assurances as may be required in conformity with this Agreement for
the better assigning, transferring, granting, conveying, assuring and confirming
to Buyer or to its successors and assigns, or for aiding and assisting in
collecting and reducing to possession, any or all of the Acquired Assets or
other properties sold, conveyed, assigned, transferred and delivered at the
Closing to Buyer as provided herein.


ARTICLE II
Representations and Warranties of the Seller


In order to induce the Buyer to enter into this Agreement, and in consideration
of the delivery of the Shares by the Buyer to the Seller for the Acquired Assets
as set forth in Section 1.4 above, the Seller hereby represents and warrants as
follows:


            2.1         Proprietary Rights.


(a)           Schedule 2.1(a), attached hereto, is a complete and correct list
and brief description of all of the Acquired Assets and all materials related
thereto as contemplated in Section 1.1 above (including, but not limited to, any
3rd party rights to use such Acquired Assets).  The Seller: (i) owns all right,
title and interest in each item of the Acquired Assets, free from any
contractual or other restrictions, and has the full right to use all of the
Acquired Assets as used or required to conduct the Seller’s business as
currently conducted and (ii) has not granted to any other person or entity any
interest in or right to exploit any such Acquired Asset(s), as licensee or
otherwise (except as disclosed on Schedule 3 hereto).  The Seller represents and
warrants that effective as of the Closing Date, the Company License and all of
such other agreements that Seller has entered into with third party persons or
entities (as licensee) with respect to the Acquired Assets (including, but not
limited to, the grant of any license to use, in any manner, the Software and/or
the Acquired Assets) shall be terminated and the Buyer shall have no obligations
of any kind with respect to such third party persons or entities, provided that
nothing herein shall serve to terminate the agreements of customers as
contemplated in Section 1.2 above.

 
- 3 -

--------------------------------------------------------------------------------

 



(b)           None of the Acquired Assets infringes upon or violated the rights
of any person or entity, including any rights under the laws of copyright, U.S.
patent, trademark and trade secret, and no claim alleging any such infringement
or violation has been made to the Seller as of the Closing Date.  There are no
sums owing or to become due to any person or entity in respect of the Seller’s
ownership, use or exploitation of such Acquired Assets.  The Seller is not
aware, to the best of its knowledge, of any infringement by any other person or
entity of the Software or the Acquired Assets.  The Software and Acquired Assets
are fully transferable to the Buyer in the manner contemplated in this
Agreement.


(c)           With respect to the Acquired Assets:


(i)            The Seller maintains machine-readable master-reproducible copies,
reasonably complete technical documentation for the most current release
thereof;


(ii)           In each case, the machine-readable copy substantially conforms to
the corresponding source code listing;


(iii)          Such Software is written in the language set forth on Schedule
2.1(a);


(iv)          Such Software can be maintained and modified by reasonably
competent programmers familiar with such language, hardware, and operating
systems; and


(v)           In each case, the Software operates substantially in accordance
with the documentation therefore without operating defects of a material nature.


(d)           Except as set forth herein and/or on the accompanying disclosure
schedules, the Seller has not granted to any other person or entity any interest
in the Acquired Assets, as licensee, sublicense or otherwise.


(e)           None of the processes, methodologies, trade secrets, research and
development results and other know-how included in the Intellectual Property
Rights, the value of which is contingent upon the maintenance and the
confidentiality thereof, has been disclosed by the Seller to any other person or
entity, other than the Seller’s employees, contractors, customers,
representatives and agents of the Seller who are parties to customary
confidentiality and non-disclosure agreements with the Seller.


(f)           The Software does not contain any copy protection, computer virus,
malicious code, or destructive feature.


            2.2          Authorization; Binding Effect. This Agreement and the
consummation of the transactions contemplated hereby constitute the legal, valid
and binding obligation of Seller enforceable against each in accordance with its
terms.

 
- 4 -

--------------------------------------------------------------------------------

 


2.3           No Authorization Required.  No consent, approval, authorization or
order of, or qualification with, any court, regulatory authority or governmental
body or any third party is required for the consummation by Seller of the
transactions contemplated by this Agreement.


2.4           Effect of Agreement.  The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby by
Seller will not, with or without the giving of notice or the lapse of time or
both, (a) violate any provision of law, statute, rule or regulation to which
Seller is subject; (b) violate any judgment, order, writ or decree of any court
applicable to Seller; (c) have any effect on any of the permits, licenses,
orders or approvals held or utilized by Seller in the conduct of its business;
or (d) result in the breach of, or conflict with, any term, covenant, condition
or provision of, result in the modification or termination of, constitute a
default under, or result in the creation or imposition of any lien, security
interest, charge or encumbrance upon any of the properties or assets of Seller
pursuant to any commitment, lease, contract or other agreement or instrument to
which Seller is a party or by which Seller, or any of its or his respective
assets or property is or may be bound or affected or from which Seller derives
substantial benefits.


2.5           Absence of Undisclosed Liabilities.  Except as and to the extent
reflected in the Financial Statements, Seller has no material (individually or
in the aggregate) liabilities (secured or unsecured and whether accrued,
absolute, direct, indirect, contingent or otherwise).


2.6           Title to Assets, Absence of Liens, Condition of Assets.  Except as
disclosed in Schedule 2.6, Seller has good and marketable title to all of the
Acquired Assets owned by it, free and clear of all Liens, and the instruments of
conveyance, and other endorsements and instruments of transfer and assignment
contemplated by this Agreement are sufficient to transfer good and marketable
title to the Acquired Assets owned by it to Buyer, free and clear of all
Liens.  Seller further warrants that all items listed in Schedule 2.6 shall
terminate as of the Closing Date.  The Acquired Assets are in good and usable
condition, ordinary wear and tear excepted, are in good repair and have been
maintained in accordance with good business and maintenance practice.


2.7           Litigation.  There are no legal proceedings pending or threatened
against Seller or affecting any of the Acquired Assets.  The Seller is not
subject to any judgment, order or decree of any government authority with
respect to or affecting the Acquired Assets.


2.8           Tax Matters.  Seller has duly filed all federal, state, county and
local tax returns required to be filed, including those with respect to income,
withholding, Social Security, unemployment, franchise, excise, sales and use
taxes, and has paid in full all taxes, interest, penalties, assessments or
deficiencies shown to be due on such returns and reports or claimed to be due on
such tax returns and reports.  No claims for additional taxes are pending or
threatened with respect thereto for any prior fiscal year which would affect the
Acquired Assets or the transfer thereof to Buyer.

 
- 5 -

--------------------------------------------------------------------------------

 


2.9           Intellectual Property.  Schedule 2.9 contains a true, complete and
correct list of:  (i) all patent registrations and all pending applications for
patent registrations which Seller owns or is using in connection which the
Acquired Assets or the use of which is necessary for the conduct of the business
of the Seller as currently being conducted, (ii) all trademarks, service marks,
and trade names, and all registrations and pending applications relating
thereto, which Seller owns or is using in connection with the Acquired Assets or
the use of which is necessary for the conduct of the business of the Seller as
currently being conducted, and (iii) all copyrights and all copyright
registrations and applications relating thereto which Seller owns or is using in
connection with the Acquired Assets or the use of which is necessary for the
conduct of the business.  Except as disclosed in Schedule 2.9, (i) Seller owns
all right, title and interest in and to the Intellectual Property Rights; (ii)
all of the Intellectual Property Rights are in good standing, valid and
subsisting and in full force and effect in accordance with their terms; (iii) no
impediment exists to Seller’s exclusive ownership, use and validity of any of
the Intellectual Property Rights owned by it; (iv) no other person, corporation,
partnership, joint venture, organization, association or entity owns any
interest in or uses in any way any of the Intellectual Property Rights; (v) none
of the Intellectual Property Rights are involved in, or is the subject of, any
pending or threatened infringement, interference, opposition, or similar action,
suit or proceeding or has otherwise been challenged in any way; and (vi) neither
the ownership or operation of the Acquired Assets by Seller, nor the marketing,
sale or distribution by Seller of the Seller’s products, nor the marketing, sale
or performance by Seller of the Seller’s services, nor the use of any product of
the Seller for the purposes for which sold, infringes upon or conflicts with any
patent, trademark, trade name, service mark, copyright, privilege, franchise,
immunity or right of any other person, firm, corporation or entity.  Schedule
2.9 contains a list of all agreements, contracts and commitments to which Seller
is a party (including, without limitation, licenses and other such agreements),
whether written or oral, which affect any of the Intellectual Property
Rights.  Except as disclosed in Schedule 2.9, such licenses and agreements are
valid, binding and enforceable in accordance with their respective terms for the
periods stated therein, and there is no existing default or event of default
thereunder or any event which with notice and/or lapse of time would constitute
a default.


2.10        Compliance with Laws.  The Seller has operated its business so as to
comply with all applicable domestic and foreign, federal, state and local
statutes, laws, ordinances, codes, governmental rules and regulations
(including, without limitation, those relating to occupational safety and
health, privacy, protection of minors, foreign and corrupt practices, antitrust,
hiring, wages, hours, employee benefit plans and programs, copyright, collective
bargaining, exchange control, environmental conditions, securities licensing or
registrations or the payment of withholding, social security and other
taxes).  The Seller is not in violation of any foreign or domestic statutes,
laws, ordinances, codes, governmental rules or regulations, or any judgment,
order or decree (federal, state, local or foreign), except where such violation
would not have a material adverse effect on the value of the Acquired Assets. No
licenses, permits, franchises or other governmental authorizations are necessary
for the ownership or operation of the Acquired Assets or conduct of the Seller’s
business as presently conducted.

 
- 6 -

--------------------------------------------------------------------------------

 


2.11        Brokers and Finders.  No broker or finder is entitled to any
brokerage fees, commissions or finders fees in connection with the transactions
contemplated by this Agreement.


2.12        Disclosure and Reliance.  Seller has disclosed to Buyer all facts
material to the transactions contemplated in this Agreement.  None of the
information, documents, certificates or instruments furnished or to be furnished
by Seller or any of its representatives to Buyer or any of its representatives
in connection with this Agreement or otherwise in connection with the
transactions contemplated thereby or hereby are false or misleading in any
material respect or contain any material misstatement of fact or omit to state
any material facts required to be stated to make the statements therein not
misleading.  The representations and warranties made herein are made by Seller
with the knowledge and expectation that Buyer is placing reliance thereon.


ARTICLE III
Representations and Warranties of the Buyer


Buyer hereby represents and warrants to the Seller as follows:


3.1          Organization, Good Standing and Corporate Power.  Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada, and has all requisite corporate power and authority to
own, operate and lease its properties, and to carry on its business as now being
conducted and to enter into this Agreement and perform its obligations
hereunder.


3.2          Authorization; Binding Effect. The execution, delivery and
performance of this Agreement by Buyer and the consummation by it of the
transactions contemplated hereby, have been approved by all necessary corporate
action on the part of Buyer and this Agreement constitutes the legal, valid and
binding obligation of Buyer enforceable in accordance with its terms.


3.3          No Authorization Required.  No consent, approval, authorization or
order of, or qualification with, any court, regulatory authority or governmental
body or any third party is required for the consummation by Buyer of the
transactions contemplated by this Agreement.


3.4          Shares.  The Shares to be issued to the Seller pursuant to this
Agreement, when issued, will be duly authorized, validly issued, fully paid and
nonassessable and will not have been issued in violation of any subscriptive or
preemptive rights.

 
- 7 -

--------------------------------------------------------------------------------

 


ARTICLE IV
Post-Closing Covenants


4.1          Further Assurances.  From and after the Closing Date, each party to
this Agreement shall, at any time and from time to time, make, execute and
deliver, or cause to be made, executed and delivered, such assignments, deeds,
bills of sale, drafts, checks, returns, filings and other instruments,
agreements, consents and assurances, and take or cause to be taken all such
actions as counsel for the other party may reasonably request to effectuate the
transaction contemplated by this Agreement.  The Seller shall cause its
employees to cooperate reasonably with the Buyer as needed from and after the
Closing Date to facilitate the transfer of the Acquired Assets and shall make
such employees reasonably available to answer questions relating to the
Software, the Acquired Assets or the Intellectual Property Rights Being
Transferred.


4.2          Indemnification.


(a)           Indemnification of Buyer by Seller.  Seller shall, and hereby
agrees to indemnify and hold Buyer harmless against and in respect of:


(i)           All debts, liability and obligations of Seller of any nature,
whether accrued, absolute, contingent, or known or unknown on the date hereof,
existing or arising on or resulting form events which occurred or failed to
occur on or before the date hereof, to the extent not specifically assumed by
Buyer hereunder;


(ii)          Any liability, loss, claim, damage or deficiency resulting
directly or indirectly from any misrepresentation, breach of warranty or
nonfulfillment of any agreement on the part of Seller under this Agreement, or
from any misrepresentation in or omission from any certificate or other
instrument furnished or to be furnished to Buyer hereunder;


(iii)         All other actions, suits, proceedings, demands, assessments,
adjustments, costs and expenses incident to the foregoing, including, without
limitation, reasonable attorneys' fees and other out-of-pocket expenses; and


(b)           Indemnification of Seller by Buyer. Buyer shall, and hereby agrees
to, indemnify and hold Seller harmless against and in respect of any liability,
loss, claim, damage or deficiency resulting directly or indirectly from any
misrepresentation, breach of warranty or non-fulfillment of any agreement on the
part of Buyer under this Agreement, or any misrepresentation in or omission from
any certificate or other instrument furnished or to be furnished to Seller
hereunder.


(c)           Indemnification Procedure.


(i)            For the purposes of this Section 4.2, the term “Indemnitee” shall
refer to the person indemnified, or entitled, or claiming to be entitled to be
indemnified, pursuant to the provisions of Section 4.2(a) or Section 4.2(b), as
the case may be, and the term “Indemnitor” shall refer to the person having the
obligation to indemnify pursuant to such provisions.

 
- 8 -

--------------------------------------------------------------------------------

 


(ii)           Notice of Claims.  The Indemnitee shall be solely responsible for
determining whether to pursue against the Indemnitor any claim for which
indemnification is or may be available under this Section 8.  In the event the
Indemnitee determines to pursue any such claim for indemnification, the
Indemnitee agrees to give the Indemnitor notice of any and all claims asserted
against the Indemnitee for which indemnification is or may be sought under this
Section 8.  Such notice shall be given within a reasonable time after the
Indemnitee becomes aware of such claim.  Failure to give such notice shall not
abrogate or diminish the Indemnitor’s obligation under this Section 8 if the
Indemnitor has or receives knowledge of the existence of any such claim by any
other means or if such failure does not prejudice the Indemnitor’s ability to
defend such claim.


4.3          Restrictive Covenants.


(a)           Non-Disclosure.  The Seller, the Company and each of the Company’s
principal owners, directors, officers, shareholders, managers, members,
employees, contractors, and/or agents or any such other entities with which any
of the aforementioned individuals may be involved in any similar capacity
(collectively, “Affiliates”), in their individual capacity, recognize and
acknowledge that the business and financial records, trade secrets, private
processes, data base, products and confidential methods of operations of the
Buyer as they may exist from time to time, and the identity of and information
about customers, referral sources, and vendors with respect to the Acquired
Assets (collectively, the "Confidential Information"), are valuable, special and
unique assets of the Buyer.  The Seller therefore agrees that neither it, nor
any of its Affiliates, will, at any time after the Closing Date, disclose any of
the Confidential Information to any person, firm, corporation, limited liability
company, partnership, association or other entity for any reason or purpose
whatsoever, nor shall it/he make use of the Confidential Information for its/his
own purposes or for the benefit of any person, firm, corporation, limited
liability company, partnership or other entity.  If the Seller and/or any
Affiliates are required under a final judicial or governmental order to disclose
any Confidential Information, then the Seller and/or the Affiliates may disclose
the Confidential Information provided that the Seller and/or the Affiliates give
the Buyer sufficient prior notice to contest such order.

 
- 9 -

--------------------------------------------------------------------------------

 


(b)           Non-Competition.  During the period beginning on the Closing Date
(except as may be required pursuant to Section 4.4 below) and for two (2) years
after the Closing Date (the “Non-Compete Period”), neither the Seller nor any of
its Affiliates shall, directly or indirectly, own, manage, control, participate
in, consult with, render services for, do business with, or in any manner engage
in or represent any business in [New York State] that is competitive with the
Buyer or any business that is similar to the Software and/or the Acquired
Assets.  Nothing herein shall prohibit either the Seller or any Affiliate of the
Seller from being a passive owner of not more than three percent (3%) of the
outstanding stock of any class of a corporation which is publicly traded, so
long as such Seller or Affiliate has no active participation in the business of
such corporation.


(c)           During the Non-Compete Period, the Seller and the Affiliates shall
not, directly or indirectly through another person or entity (i) induce or
attempt to induce any employee of the Buyer to leave the employ of the Buyer, do
business with, or engage in any conduct or communications with any employee of
the Buyer that directly or indirectly causes such employee to terminate their
employment relationship with the Buyer; (ii) hire, or do business with, any
person who was an employee of the Buyer until one (1) year after such
individual’s employment relationship with the Buyer has been terminated; or
(iii) induce or attempt to induce, or do business with, any customer, supplier,
vendor, licensee or other business relation of the Buyer to cease doing business
with the Buyer, or in any way interfere with the relationship between any such
customer, supplier, vendor, licensee or business relation, on the one hand, and
the Buyer on the other hand.  For purposes of this Section 4.3 the term “Buyer”
shall include the Company and all Affiliates of the Buyer.


(d)           The existence of any claim or cause of action by the Seller
against the Buyer shall not constitute a defense to the enforcement by the Buyer
of the covenants contained in this Section 4.3, but such claim or cause of
action shall be litigated separately.


(e)           The Seller acknowledges that the restrictions specified under this
Section 4.3 are reasonable, in view of the nature of the business in which the
Buyer is engaged.  The Seller further acknowledges that his services, if used by
a competitor, could cause significant harm to the Buyer.  Therefore, the Seller
consents and agrees that if [it/he] violates or threatens to violate any of the
provisions contained in this Section 4.3, the Buyer shall, in addition to such
other remedies as it may have at law or in equity, be entitled to an injunction
to be issued (without posting any bond or other undertaking) by a court or
arbitrator of competent jurisdiction, restraining and prohibiting the Seller
from committing or continuing any violation of such provisions.


(f)           Notwithstanding anything contained in this Section 4.3 to the
contrary, if the restrictions specified under this Section 4.3 should be
determined to be unreasonable in any judicial proceeding, then the period of
time, scope and area of the restriction shall be modified by a court so that
this Agreement may be enforced to the maximum extent in such area, scope and
during such period of time as shall be determined to be permitted by law.

 
- 10 -

--------------------------------------------------------------------------------

 


4.4           Cooperation. After the Closing, the Seller shall (a) cooperate
with the Buyer in its efforts to continue and maintain for the benefit of the
Buyer those business relationships of Seller existing prior to the Closing and
relating to the business of Seller, including, but not limited to, all
relationship utilized in connection with the Acquired Assets; (b) refer to the
Buyer all inquiries relating to such business and the Acquired Assets; and (c)
promptly deliver to the Buyer any cash or other property that Seller receives
and that properly belongs to Buyer or its subsidiaries, including any payments
with respect to receivables, and interest payable thereon.  Neither the Seller,
the Company nor any of its officers, employees, agents or stockholders shall
take any action that would tend to diminish the value of the Buyer or its
subsidiaries after the Closing or that would interfere with the business of the
Buyer to be engaged in after the Closing, including disparaging the name or
business of the Buyer or its subsidiaries.


ARTICLE V
Miscellaneous


5.1           Public Announcements.  All public announcements relating to this
Agreement or the transactions contemplated hereby shall be made at such time and
in such manner as the parties hereto shall mutually agree.


5.2           Survival of Representations and Warranties.  Notwithstanding any
right of any party hereto to investigate the affairs of any of the parties
hereto and notwithstanding any knowledge of facts determined or determinable by
any party hereto pursuant to such investigation or right of investigation or
otherwise acquired or learned by any of the parties hereto, each of the parties
shall have the right to rely fully upon the representations, warranties,
covenants and agreements of the other party hereto contained in this Agreement
and to pursue all rights and remedies in connection therewith.  Except as
specifically set forth herein, all representations, warranties, covenants and
agreements made herein shall survive the Closing and shall expire two years
after the Closing Date.


5.3           Notices.  Notices or other communications required or permitted to
be given hereunder shall be in writing and shall be deemed duly given if (a)
personally delivered, against written receipt therefor, (b) forwarded by
pre-paid certified or registered mail, return receipt requested, or (c)
forwarded via a nationally recognized overnight courier service (e.g., Federal
Express, USPS Express Mail, UPS, DHL, etc.) to the parties to which such notice
or other communication is required by this Agreement to be given, at the address
of such parties as follows:

 
- 11 -

--------------------------------------------------------------------------------

 


To the Buyer:
   
Dean Garfinkel, President
       
Compliance Systems Corporation
       
c/o Call Compliance.com Inc.
       
50 Glen Street
       
Suite 308
       
Glen Cove, New York 11542
             
with a copy to:
 
Dennis C. O’Rourke, Esq.
       
Moritt Hock Hamroff & Horowitz LLP
       
400 Garden City Plaza - Suite 202
       
Garden City, New York 11530
           
To the Seller:
   
Thomas Joseph Koty
       
2516 45th Street
       
Astoria, New York 11103
             
with a copy to:
                                  
Attn:
    
 



or, in the case of any of the parties to this Agreement, at such other address
as such party shall furnish to each of the other parties in accordance with this
Section 5.3.  Notices and other communications delivered personally shall be
deemed given as of the date of actual receipt; mailed notices and other
communications shall be deemed given as of the date three business days
following such mailing; and notices and other communications sent via overnight
courier service shall be deemed given as of the date one business day after
delivery to such courier service.


5.4          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, except that the Buyer, on the one hand, and the Seller, on the other
hand, may not assign their respective obligations hereunder without the prior
written consent of the other party.  Any assignment in contravention of this
provision shall be void.  No assignment shall release the Seller or the Buyer
from any obligation or liability under this Agreement.


5.5          Entire Agreement; Amendments; Attachments.  This Agreement, and all
Schedules hereto, and all instruments to be delivered by the parties pursuant
hereto represent the entire understanding and agreement among the parties hereto
with respect to the subject matter hereof and supersede all prior oral and
written and all contemporaneous oral negotiations, commitments and
understandings between such parties.  If the provisions of any Schedule to this
Agreement are inconsistent with the provisions of this Agreement, the provisions
of the Agreement shall prevail.  The Schedules attached hereto or to be attached
hereafter are hereby incorporated as integral parts of this Agreement.


5.6          Severability.  Any provision of this Agreement which is invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions hereof in such
jurisdiction or rendering that or any other provision of this Agreement invalid,
illegal or unenforceable in any other jurisdiction.

 
- 12 -

--------------------------------------------------------------------------------

 


5.7          Expenses.  Except as otherwise expressly provided herein, the Buyer
will pay all fees and expenses (including, without limitation, legal and
accounting fees and expenses) incurred by it in connection with the transactions
contemplated hereby and the Seller will pay all fees and expenses incurred by it
in connection with the transactions contemplated hereby.


5.8          Governing Law.  This Agreement and the rights and obligations of
the parties hereunder shall be interpreted, construed, and enforced in
accordance with the laws of the State of New York, without regard to its choice
and/or conflict of laws provisions.  Any legal action resulting from, arising
under, out of or in connection with, directly or indirectly, this Agreement
shall be commenced exclusively in the Supreme Court, State of New York, County
of Nassau or the U.S. District Court for the Eastern District of New York.  All
parties to this Agreement hereby submit themselves to the jurisdiction of any
such court, and agree that service of process on them in any such action, suit
or proceeding may be affected by the means by which notices are to be given
under this Agreement.


5.9          Section Headings.  The section headings in this Agreement are for
the convenience of the parties and in no way alter, modify, amend, limit or
restrict the contractual obligations of the parties.


5.10        Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall be one and the same document.


5.11        Construction.  The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.  Any
reference to any federal, state, local or foreign statute or law shall be deemed
also to refer to all rules and regulations promulgated thereunder, unless the
context requires otherwise.


5.12        No Third Party Beneficiaries.  This Agreement shall not confer any
rights or remedies upon any person other than the parties and their respective
successors and permitted assigns.


5.13        Specific Performance.  Each of the parties acknowledges and agrees
that one or more of the other parties would be damaged irreparably in the event
any of the provisions of this Agreement are not performed in accordance with
their specific terms or otherwise are breached.  Accordingly, each of the
parties agrees that the other party shall be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof in any
action instituted in any court of the United States or any state thereof having
jurisdiction over the parties and the matter, in addition to any other remedy to
which it may be entitled, at law or in equity.

 
- 13 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of and on the date first above written.


BUYER:


Call Compliance.com Inc.


By:
[s] Dean Garfinkel
Dean Garfinkel, President



SELLER:


Thomas Joseph Koty


[s] Thomas Joseph Koty

 
 
- 14 -

--------------------------------------------------------------------------------

 